                Case 3:20-cv-06217-RAJ Document 9 Filed 03/23/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
12                                   AT SEATTLE

13
     CURTIS ETHERIDGE,
14
                             Petitioner,            Case No. C20-6217-RAJ
15
           v.                                       PROPOSED ORDER OF
16                                                  DISMISSAL
     STATE OF WASHINGTON,
17
                             Respondent.
18

19
           Having reviewed the Report and Recommendation of the Honorable Mary Alice
20
     Theiler, United States Magistrate Judge, any objections or responses to that, and the
21
     remaining record, the Court finds and ORDERS:
22
           (1)     The Court ADOPTS the Report and Recommendation;
23
           (2)     Petitioner’s petition for writ of habeas corpus (Dkts. 3-1, 3-2), and this



     PROPOSED ORDER
                Case 3:20-cv-06217-RAJ Document 9 Filed 03/23/21 Page 2 of 2




 1   action, are DISMISSED without prejudice for failure to exhaust state court remedies;

 2          (3)    Petitioner’s motions to exhaust (Dkt. 3-3) and to compel information (Dkt.
 3   3-4) are DENIED;
 4
            (4)    A certificate of appealability is DENIED (See 28 U.S.C. § 2253(c)); and
 5
            (5)    The Clerk is directed to send copies of this Order to the parties and to Judge
 6
     Theiler.
 7
            Dated this 23rd day of March, 2021.
 8

 9

10
                                                      A
                                                      The Honorable Richard A. Jones
11                                                    United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23




     PROPOSED ORDER
